
QuickLinks -- Click here to rapidly navigate through this document


SECOND AMENDMENT TO STOCK RESTRICTION AGREEMENT


    This Second Amendment to Stock Restriction Agreement (the "Second
Amendment") is made and entered into effective as of the 9th day of February,
2001, by and between NetZero, Inc., a Delaware corporation (the "Company"), with
principal corporate offices at 2555 Townsgate Road, Westlake Village, CA 91361,
and Ronald T. Burr ("Founder"). All capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Stock Restriction
Agreement by and between the Company and Founder dated as of September 11, 1998
and the Amendment to Stock Restriction Agreement by and between the Company and
Founder dated as of April 8, 1999 (the "Amendment" and, as amended, the
"Agreement").

    WHEREAS, the Company and Founder desire to modify certain terms of the
Agreement.

    NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

1.Paragraph 1 of the Amendment to the Agreement shall be replaced in its
entirety with the following:

"Section 2(c) of the Agreement is hereby amended by adding the following
language to the end of such paragraph:

"Nothwithstanding the foregoing, the Repurchase Right shall automatically lapse
with respect to all shares of Unvested Stock in the event Founder is
Involuntarily Terminated."

2.In the event Founder is Involuntarily Terminated, each option to purchase the
Company's Common Stock and each restricted stock grant then held by Founder
shall automatically vest in full (subject to any vesting deferrals provided in
any restricted stock grant), and any such option shall remain in effect for a
one (1) year period following the date of termination. Founder shall be deemed
"Involuntarily Terminated" for the purpose of this Agreement if (i) the Company
or any successor to the Company terminates Founder's employment without cause in
connection with or following a Corporate Transaction or Change in Control (as
defined in the Company's 1999 Stock Incentive Plan); or (ii) in connection with
or following a Corporate Transaction or Change of Control there is (a) a
decrease in Founder's title or responsibilities (it being deemed to be a
decrease in title and/or responsibilities if Founder is not offered the same
position with the Company or its successor as well as the acquiring and ultimate
parent entity, if any, following the Corporate Transaction or Change of Control
that Founder held prior to the Corporate Transaction or Change in Control),
(b) a decrease in pay and/or benefits from those provided by the Company
immediately prior to the Corporate Transaction or Change in Control, or (c) a
requirement that Founder re-locate out of the greater Los Angeles metropolitan
area.

3.If Founder is Involuntarily Terminated, the Company (or its successor, as the
case may be) shall pay to Founder, on the date of termination, a severance
payment in an amount equal to four times Founder's base salary and annual bonus,
payable in one lump sum, subject to withholding as may be required by law.

4.For the eighteen (18) month period following the termination of Founder's
employment with the Company (the "Noncompetition Period"), Founder shall not
directly engage in, or manage or direct persons engaged in, a Competitive
Business Activity (as defined below) anywhere in the Restricted Territory (as
defined below); provided, that the Noncompetition Period shall terminate if the
Company terminates operations or if the Company no longer engages in any
Competitive Business Activity. The term "Competitive Business Activity" shall
mean the business of providing consumers with dial-up Internet access services
(free or pay). The term "Restricted Territory" shall mean each and every county,
city or other political subdivision of the United States in which the Company is
engaged in business or providing its services.  The Company agrees that
providing services to a company or entity that is involved in a

--------------------------------------------------------------------------------

Competitive Business Activity but which services are unrelated to the
Competitive Business Activity shall not be deemed a violation of this Second
Amendment.

5.Company and Founder agree that, for the purposes of damages to the Company
with respect to any breach of Section 4 above, the value of Founder's
obligations to the Company under Section 4 equal 37.5% of the severance payment
in paragraph 3 above. In the event that any amounts, benefits, and rights
payable to Founder upon a termination of employment under Section 4 (CIC
Benefits) would be deemed under Section 280G of the Internal Revenue Code (Code)
to constitute parachute payments, then the Founder's CIC Benefits shall be
payable either (a) in full, or (b) as to such lesser amount which would result
in no portion of such CIC Benefits being subject to excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by Founder on an after-tax
basis, of the greatest amount of benefits under Section 4 notwithstanding that
all or some portion of such benefits may be taxable under Section 4999 of the
Code. The determination as to whether and to what extent payments under
Section 4 are required to be reduced in accordance with the preceding sentence
shall be made at the Company's expense by PricewaterhouseCoopers LLP or by such
other nationally recognized certified public accounting firm, law firm, or
benefits consulting firm as the Compensation Committee of the Company's Board of
Directors may designate, subject to the reasonable approval of Founder.
PricewaterhouseCoopers LLP (or such other firm as may have been designated in
accordance with the preceding sentence) shall have the right to engage any
service provider of their choosing to provide any assistance or services
necessary in making such determination.

6.If any provision of this Agreement is held by an arbitrator or a court of
competent jurisdiction to conflict with any federal, state or local law, or to
be otherwise invalid or unenforceable, such provision shall be construed in a
manner so as to maximize its enforceability while giving the greatest effect as
possible to the parties intent. To the extent any provision cannot be construed
to be enforceable, such provision shall be deemed to be eliminated from this
Agreement and of no force or effect and the remainder of this Agreement shall
otherwise remain in full force and effect and be construed as if such portion
had not been included in this Agreement.

7.This Second Amendment shall be deemed incorporated into the Agreement and,
except as specifically modified by this Second Amendment, the Agreement shall
remain unchanged and in full force and effect. The Agreement shall remain in
effect for a four (4) year period from the date hereof and shall be binding upon
successors and assigns.

    In witness whereof, the parties have executed this Second Amendment to be
effective as of the first date written above.


 
 
 
 
      NETZERO, INC.
 
 
 
 
      By:   /s/ MARK R. GOLDSTON   

--------------------------------------------------------------------------------

Mark R. Goldston
Chief Executive Officer
 
 
 
 
      FOUNDER
 
 
 
 
/s/ RONALD T. BURR   

--------------------------------------------------------------------------------

Ronald T. Burr

--------------------------------------------------------------------------------



QuickLinks


SECOND AMENDMENT TO STOCK RESTRICTION AGREEMENT
